[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The Statewide Grievance Committee's May 9, 2002 Motion for Order, having come before this court, it is hereby ordered that immediately and so long as his suspension remains in effect, the Respondent shall cease and desist practicing law and holding himself out s an attorney and that the Respondent shall cooperate with the court-appointed trustee. Without CT Page 7284 limiting the foregoing order, the Respondent is specifically ordered to:
1. Cease and desist from using any stationery, business cards or other marketing materials of any kind referring to the Respondent as "Counsel," "Attorney," "Attorney at Law" or any other title or designation which could lead a person to believe that the Respondent was then licensed or qualified to represent them in connection with a legal matter.
2. Remove any and all advertisements listing the Respondent as an attorney at law.
3. Cause the message on his voice mail system, answering service, website, directory listing or means of communication with present of potential clients, including without limitation the voice mail message for his office located at 365 Silas Deane Highway, Wethersfield, Connecticut, to clearly and affirmatively state:
  a. The Respondent has been suspended from the practice of law;
  b. The Respondent may not resume the practice of law until the court lifts said suspension; and
  c. Former clients should contact Attorney Mark Shipman, the Court-appointed, trustee for the Respondent's clients, and prospective clients should contact the Connecticut Bar Association attorney referral service or another attorney of their choice
4. Surrender to the Statewide Grievance Committee any documents in the Respondent's possession or control relating to the Respondent's disbursement or management of the assets of Mr. Ralph Corlette.
5. File an affidavit with the court under penalty of perjury reiterating his statement to the court that the Respondent has complied with all subpoenas issued by the Statewide Grievance Committee and with all court orders for the production and surrender of documents and that no responsive documents not previously surrendered exist.
7. Relinquish all files of legal retainers to Attorney Shipman.
BY THE COURT
Vanessa I. Bryant, J. CT Page 7285